Citation Nr: 0006851	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO 
granted a temporary total evaluation for the service 
connected PTSD under 38 C.F.R. § 4.29 (1999) and, thereafter, 
assigned a 50 percent evaluation.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A July 1997 rating decision originally 
granted service connection for PTSD, evaluating it as 10 
percent disabling, effective in April 1997, based on the 
evidence then of record.  This evidence included service 
personnel records showing service in the Republic of South 
Vietnam, and April 1997 psychiatric treatment records 
reflecting admission for and an impression of PTSD.  The 
treatment records further indicate that the veteran 
complained of nightmares, flashbacks, irritability, anger, 
insomnia, survivor guilt, and difficulty concentrating.  He 
denied suicidal or homicidal ideation.  He stated he is 
divorced and living alone and that he is presently employed 
as the manager of a pawnshop.  The examiner noted that the 
veteran appeared well-groomed, cooperative, and in no acute 
distress; was alert and oriented times three; and that he 
exhibited a pleasant affect, fluent speech, coherent thought, 
and good memory.  The records reflect an assessment of PTSD.

In December 1997, the RO granted a temporary total rating for 
the service-connected PTSD, effective from April 22, 1997 to 
July 1, 1997, and then granted a 50 percent evaluation for 
the veteran's psychiatric disability, effective from July 
1997.  The RO based its decision on additional evidence, 
including a discharge summary showing hospitalization from 
April 22 through June 6, 1997, and a VA examination report 
dated in July 1997.

The April-June 1997 discharge summary shows additional 
subjective complaints of intrusive thoughts, sense of 
loneliness and a desire to isolate, and inability to focus.  
The veteran reported that recent events had exacerbated his 
symptoms.  Specifically, his girlfriend's son-in-law had been 
killed while on active service in circumstances that were 
both difficult and gruesome.  The summary reflects that the 
veteran was objectively observed to present as alert and 
oriented, mildly anxious, depressed verging on anhedonia, and 
with a passive, slightly flattened affect.  His 
interpretations were concrete, and he exhibited good contact 
with reality without evidence of psychosis.  The summary 
further indicates that the veteran participated completely in 
all activities of his treatment and that he got along well 
with the other patients and the staff.  However, while he 
related well socially to others, the report documents he did 
so as infrequently as possible.  Rather, he tended to isolate 
himself.  The summary notes that the veteran appeared to 
unwind and relax somewhat at the end of his treatment, and 
appeared less anxious and in better spirits.  The report 
reveals a diagnosis at discharge of PTSD with acute and 
chronic symptoms described as severe.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned, with the highest 
in the past year being 60.  The report reflects the veteran 
was discharged as both competent and employable.

The July 1997 VA examination report reflects similar 
subjective complaints as previously noted, with additional 
emphasis on that his difficulties with concentration and 
focus, which he felt impaired his ability to work 
effectively.  As a result, the veteran reported, he makes 
mistakes.  Nonetheless, he reported that he remains employed 
as a manager for a pawnshop, and has been employed there the 
past eight years.  The examiner observed the veteran to 
present as pleasant and cooperative, with affective responses 
and cognitive functioning within normal limits.  He spoke in 
a monotone but his speech was relevant and the content of his 
thoughts were his PTSD symptoms.  Judgment was adequate.  The 
examiner noted the veteran showed insight into his problems, 
and that he is competent.  The report reflects a diagnosis of 
PTSD with a GAF score of 60, the highest in the past year 
being 50.

Also of record are the veteran's statements and a statement 
proffered by the veteran's employer, dated in July 1997.  In 
pertinent part, the veteran contends he experiences distrust, 
nightsweats, and feels as though he is constantly on high 
alert-in addition to the other symptoms reported during his 
hospitalization in April-June 1997 and to the examiner in 
July 1997.  The veteran's employer avers that the veteran has 
difficulty focusing on his assigned tasks and sometimes makes 
mistakes, any losses of which are deducted from his paycheck.  
The employer further observed that the veteran is quiet and 
isolated, and often seems in another world.  He declines 
invitations to socialize and rarely laughs or smiles.

The 50 percent evaluation has been confirmed and continued to 
the present.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

The 50 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under the general rating 
formula for mental disorders contained in 38 C.F.R. Part 4, 
for occupational and social impairment with reduced 
reliability and productivity.  A higher, 70 percent, 
evaluation is assigned for occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The veteran has appealed the 50 percent evaluation assigned 
his service-connected PTSD and contends that a higher 
evaluation is warranted therefor.  Specifically, he argues 
that he experiences sleeplessness, which adversely affects 
his job performance, preoccupation with thoughts of friends 
who died in Vietnam, and severe social impairment.  In 
support of this argument, he has presented a statement from 
his employer, dated in January 1998, in which the employer 
notes that the veteran's aggressive interpersonal 
communication skills have frightened both clients and 
employees, and that the veteran's future employment is at 
best uncertain.  However, the medical evidence simply does 
not establish that the veteran manifests any of the symptoms 
that would warrant the assignment of a 70 or 100 percent 
evaluation.  Rather, the medical evidence shows he has not 
complained of suicidal or homicidal ideation, nor has he 
presented with obsessional rituals, continuous depression or 
impaired impulse control.  He has been found to exhibit 
fluent and relevant speech-albeit in a monotone in July 
1997; coherent thought free of psychosis, normal cognitive 
functioning, and normal affective responses.  Moreover, he 
has not been found to be spatially disoriented or to neglect 
his personal appearance and hygiene.  Rather, the medical 
evidence shows he has presented as alert and oriented, 
pleasant, cooperative, and well-groomed.  Finally, while the 
veteran argues that his psychiatric disability impairs his 
ability to function in industrial settings and social 
relationships, the evidence of record shows that he remains 
employed in a job he has held for at least eight years, that 
he has remained in a difficult but loving relationship with a 
woman for at least ten years, and that he is his mother's 
primary caretaker.

The Board notes that the veteran exhibits symptoms related to 
his PTSD, including a flattened affect, monotone voice, 
passivity, depression, anxiety, feelings of guilt, 
sleeplessness, difficulty concentrating and focusing, 
irritability, and the desire to isolate.  It is expected that 
the veteran would exhibit symptoms associated for his 
psychiatric disability, but the Board notes that these 
symptoms are accounted for and compensated by the 50 percent 
evaluation already awarded.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 50 
percent are not met.  Specifically, the medical evidence 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by occupational and social impairment 
with reduced reliability and productivity.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  The schedule provides for higher 
evaluations for PTSD.  However, as discussed above, the 
medical evidence simply does not reflect that the required 
manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran was 
hospitalized for his PTSD in April-June 1997.  However, the 
record reflects he was awarded a temporary total rating for 
this time period.  The record thus does not show that the 
treatment undertaken to date or recommended for the future is 
of such length or frequency as to render the application of 
the rating schedule inadequate.  The veteran has argued that 
his service-connected PTSD severely impairs his ability to 
retain gainful employment.  To this end, he has presented 
statements proffered by his employer, as discussed above.  
However, neither these statements, nor any other evidence in 
the claims file, establish that the veteran has been found 
unemployable or incompetent, or that he has been discharged 
from employment or that he has or is under disciplinary 
proceedings at his place of employment due to his service-
connected PTSD.  Rather, the statements proffered by the 
veteran's employer shows that the employer continues to make 
allowances for the veteran's psychiatric disability.  These 
documents further show that the veteran exhibits other, 
physical, disabilities which interfere with his ability to 
perform his duties.  Hence, the evidence of record cannot 
show that the service-connected PTSD, alone, interferes 
markedly with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting solely from his 
PTSD, alone, warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected PTSD is 
adequately compensated by the 50 percent evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted.


ORDER

A rating greater than 50 percent for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

